Citation Nr: 1448192	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left thumb disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1975 to August 1978, and August 1978 to July 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 2013, the Veteran testified at a Videoconference Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

Although the issue on appeal was characterized by the RO as entitlement to service connection for PTSD, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  Specifically, the Dallas VA Medical Center (VAMC) treatment records reflect an additional diagnosis for depression.  

A review of the Veteran's Virtual VA claims file reveals May 2011 to May 2012 treatment records from the Dallas VAMC; however, the RO considered these records in a May 2012 supplemental statement of the case (SSOC).  A review of the Veterans Benefits Management System does not reveal any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the RO has found that the Veteran's August 1978 character of discharge is considered honorable, and that entitlement to all benefits administered by the VA is established for any disabilities determined to be service connected for this period of service.  The RO has also found that the Veteran's July 1980 character of discharge, under other than honorable conditions, is considered dishonorable for VA purposes.  However, as the Veteran has testified that the claims on appeal each stem from his first period of service; this will not affect the adjudication of these claims.  

Remand is required regarding the claim for service connection for a psychiatric disorder for stressor verification and an examination.  The Veteran reported a stressor that occurred in the fall of 1977 near Darmstadt, Germany, involving four children and an explosion in a basement laundry room.  The Veteran asserts that he was the ambulance driver responding to the accident.  Although the RO has attempted to verify this incident with the Joint Services Records Research Center, the search used locations in Hosenfeld and Grafenwohr.  However, the Veteran testified at his February 2013 hearing that this incident occurred near Darmstadt.  The Veteran's testimony additionally included report of a new stressor involving terrorism by the Baader-Meinhof gang.  He also reported in-service psychiatric symptoms.  As remand is already required to verify this new stressor, the AOJ must make further attempts verify the Veteran's initial stressor with the new location.  

Following this research, as the Veteran's Dallas VAMC treatment records reflect November 2010 diagnoses for PTSD and depression, and the Veteran has reported in-service symptoms, the AOJ should also afford the with a VA examination.  

Remand is required regarding the claim of entitlement to service connection for a left thumb disorder, for updated VA treatment records and an examination.  The Veteran he has described two in-service injuries.  He described an initial injury in 1976 near Heidelberg while moving desks.  He recalled that he received X-rays and stitches to treat the injury, and was diagnosed with torn ligaments.  He also reported being put on a profile following the injury, and on light duty for 14 days.  The Veteran described a second injury in 1977, after he had been assigned to the 557th Medical Company in Darmstadt, while loading equipment.  He recalled treatment off-post at the Frankfurt General Hospital, where he had X-rays and a sprain was diagnosed.  The Veteran testified that the Dallas VAMC has diagnosed tendonitis and carpal tunnel syndrome based on an electromyography in July or August of 2012.  

The Dallas VAMC records in Virtual VA only cover treatment through May 2012.  These do not include a diagnosis for tendonitis of the left thumb, and September 2011 EMG results found no evidence of carpal tunnel syndrome.  However, based on the Veteran's testimony, there appear to be outstanding VA treatment records that could show these diagnoses.  On remand, the AOJ should obtain these updated treatment records.  

The Board further notes any service treatment and personnel records relating to the Veteran's first period of service recovered on remand could verify his in-service injuries.  Therefore, on remand, the AOJ should also afford the Veteran a VA examination for this issue.  

Finally, as remand is already required for the issues on appeal, further attempts to obtain service treatment and personnel records must be made.  The Veteran's service treatment records (STRs) only include records from 1980, without any records related to his first period of service.  Additionally, his service personnel records (SPRs) include documents related to his Court Martial and final separation from service in 1980, but similarly do not include records related to his first period of service.  Although the RO requested and received these records from the National Personnel Records Center through the Personnel Information Exchange System in January 2011, it does not appear that the RO has attempted to recover these records through the Records Management Center.  On remand, the AOJ should make further attempts to obtain the Veteran's full STRs and SPRs.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate sources, to include the Records Management Center, the Veteran's complete service personnel file and service treatment records.  A request should also be made for clinical records from the Frankfurt General Hospital in 1977.  All records obtained should be associated with the claims file.  If the service personnel records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Attempt to obtain additional information from the Veteran concerning the specific circumstances of his alleged in-service stressors, to include any terrorist activity by the Baader-Meinhof gang.  This additional information should include, as best as the Veteran can provide, specific dates and locations.  The Veteran should attempt to provide some independently verifiable information.  The AOJ's request to the Veteran should include notice of the provisions of the amended version of 38 C.F.R. § 3.304(f)(3).  

2.  Following the preceding development, make additional attempts to verify the Veteran's reported stressors.  His statements, as well as any other stressor statements previously offered, should be discussed in a report to be forwarded to the Joint Services Records Research Center.  If the AOJ determines that the stressor cannot be verified, a formal finding must be made and documented for the record.  

In attempting to verify the 1977 explosion, review the Veteran's February 2013 testimony specifying that the accident occurred near Darmstadt and his November 2011 stressor statement specifying that he was serving with the 557th Medical Company between September and December of 1977.  

In attempting to verify the Veteran's stressor relating to the terrorist activity of the Baader-Meinhof gang, review any response received to the attempt to obtain additional information concerning the specific circumstances of his alleged in-service stressors.  

All efforts to verify the claimed stressors should be documented in the claims folder.  If unable to sufficiently corroborate the claimed stressors, a formal finding should be completed.

3.  Contact any appropriate VA medical facility, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Dallas VAMC for treatment since May 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

4.  Following the preceding development, schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.  Because this examination will partially be conducted under the new PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  All pertinent symptoms and findings must be reported in detail.  All indicated tests and studies must be performed.  The paper and electronic claims folder must be made available to the examiner for review.  The examiner must elicit a full history from the Veteran.  A complete explanation for any opinion expressed must be included in the examination report.  The examiner must offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.

Regarding the claim for a non-PTSD psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed psychiatric disorder is related to active service, to include any verified stressor as noted by the AOJ or any incident of service, to include the Veteran's claimed symptoms during service.  

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran does not meet the criteria, then the prior diagnoses of PTSD must expressly be commented on.  If the examiner finds that the Veteran meets such criteria, the examiner must provide an opinion whether PTSD can be related to the stressor or stressors established as having occurred during active service (if any).  Additionally, the examiner should provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

5.  After obtaining all outstanding records as outlined above, schedule the Veteran for a VA examination to determine the nature and etiology of any left thumb disorder.  The paper and electronic claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.  

The examiner must state whether it is at least as likely as not (50 percent or higher probability) that any left thumb disorder either began during service or is related to any incident of service.  The examiner should note the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  For purposes of the opinion, the examiner must presume the Veteran's reported history of injuries is accurate.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a SSOC must be provided to the Veteran and his representative.  This SSOC should set forth the provisions of the amended version of 38 C.F.R. § 3.304(f).  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

